Case 1:19-cv-02381-LTB-MEH Document 34 Filed 10/28/19 USDC Colorado Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO
                                  Magistrate Judge Michael E. Hegarty

  Civil Action No: 19-cv-2381-MEH                                       Date: October 28, 2019
  Courtroom Deputy: Christopher Thompson                                FTR: A501

  Parties:                                                              Counsel:

  WALTER CHARNOFF,                                                      Ian Hicks

       Plaintiff,

  v.

  NANCY LOVING,                                                         Elizabeth Getches
  ARTPORT, LLC,
  ARTSUITE NY,
  STUDIO 41, LLC,

       Defendant.


                             COURTROOM MINUTES/MINUTE ORDER
                                   STATUS CONFERENCE

  Court in session:         1:38 p.m.

  Court calls case. Appearances of counsel. Parties argue current pending motions.

  ORDERED: ECF 23 Plaintiff’s Motion for Leave to File Surreply re ECF 20 Reply to Response
           to ECF 11 Motion to Dismiss is GRANTED.

                    ECF 24 Plaintiff’s Emergency Motion for Preservation Order is GRANTED IN
                    PART as stated on the record.

  Court in recess:          2:18 p.m.               Hearing concluded.
  Total in-court time:      00:40

  *To obtain a transcript of this proceeding, please contact Patterson Transcription Company at (303) 755-4536 or AB
  Court Reporting & Video, Inc. at (303) 629-8534.
